Order affirmed, without costs, upon stipulation made in open court that certain witnesses, if called by defendant, would testify as stated by defendant’s counsel. All concur, except Taylor and Edgcomb, JJ., who dissent and vote for reversal on the ground that plaintiff’s right to amend is barred by Ms laches in view of the plaintiff’s knowledge of the facts alleged in Ms proposed *677amended complaint since before the time of the trial. (The order grants leave to serve an amended complaint in an action upon a fire insurance policy.)